Order filed October 18, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00810-CV
                                   ____________

              IN RE MICROWAVE NETWORKS INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              165th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-64733-A

                                      ORDER

      On October 14, 2019, relator Microwave Networks Inc., filed a motion,
asking this court to seal Volume 4 of the mandamus record, and a motion, asking
this court to seal Exhibit 1 to relator’s emergency motion for stay.

      Relator has not provided this court with a permanent sealing order from the
trial court that complies with the requirements of Rule 76a of the Texas Rules of
Civil Procedure that seals the documents in Volume 4 of the mandamus record and
Exhibit 1 to the motion for stay. Among other things, Rule 76a requires the sealing
order to state, “the specific reasons for finding and concluding whether the
showing required by paragraph 1, has been made; the specific portions of court
records which are to be sealed; and the time period for which the sealed portions of
the court records are to be sealed.” Tex. R. Civ. P. 76a(6). The March 29, 2016
Agreed Protective Order referenced by relator in its motion does not seal the
documents at issue and does not comply with the above-stated requirements of
Rule 76a.

      Relator has until December 13, 2019, to supplement the mandamus record
with a copy of a permanent sealing order pertaining to the documents in Volume 4
of the mandamus record and Exhibit 1 to the motion for stay that complies with
Rule 76a. Failure to do so will result in the denial of relators’ motion for leave to
file these documents under seal, unless, before that date, relators present briefing,
with citations to authority, establishing a valid legal basis on which this court may
maintain these documents under seal without an order showing the documents have
been permanently sealed in accordance with Rule 76a.

                                              PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2